Citation Nr: 1529684	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a chronic skin disorder other than onychomycosis, to include as due to exposure to tactical chemical herbicides.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel










INTRODUCTION

The Veteran served on active duty in the United States Army from November 1959 to February 1962.  He thereafter served on active duty in the United States Navy from September 1963 to September 1967, which included "foot-on-land" service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an September 2008 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic skin disorder, to include as due to exposure to tactical chemical herbicides (colloquially known as Agent Orange).  The Veteran is presently service-connected for bilateral onychomycosis (a chronic fungal infection) of his toenails.  He seeks VA compensation for a chronic skin disorder other than onychomycosis.  The Veteran is representing himself pro se in the current appeal.

During the course of the current appeal, the Board remanded this case to the agency of original jurisdiction (AOJ) for further evidentiary development in February 2013, August 2013, and September 2014.  Following the latest remand, the claim of entitlement to service connection for a chronic skin disorder was denied in a March 2015 rating decision.  The case was returned to the Board in June 2015 and the Veteran now continues his appeal.

For the reasons discussed below, this appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's naval medical records show that in 1966 he received treatment at a shore-based facility in Da Nang, Vietnam, thereby establishing that he had foot-on-land service in the Republic of Vietnam.  In fact, his award of VA compensation for bilateral onychomycosis is predicated on his land-based military service in the Republic of Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange during active duty.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  

In its prior remand of September 2014, the Board determined that the prior VA medical examinations and nexus opinions of record were inadequate for adjudication purposes and ordered that the Veteran be provided with a new VA medical examination by the appropriate clinician, who should thereafter provide a nexus opinion addressing all skin disabilities present during the claim period.  The Board noted that the Veteran had been diagnosed with and treated for basal cell carcinoma, tinea versicolor, seborrheic dermatitis, non-specific dermatitis, and pruritus during the pendency of the claim.  As the prior examiners did not address all skin diagnoses in their opinions, the Board ordered on remand that a new opinion addressing these additional diagnoses be provided.  

In October 2014, the Veteran underwent the VA examination ordered by the Board.  A review of the examination report shows, however, that the examining physician had apparently found no active dermatological conditions other than bilateral onychomycosis and therefore did not present any nexus opinion addressing the diagnoses of basal cell carcinoma, tinea versicolor, seborrheic dermatitis, non-specific dermatitis, and pruritus that were present during the pendency of the claim.  This omission renders the examination inadequate for VA adjudication purposes, as the requirement of the existence of a current disability as one of the elements of a service connection claim is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must consider whether the Veteran is still entitled to compensation benefits for that period during which the claimed disability was extent if service connection is warranted.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the October 2014 VA examination report is not in substantial compliance with the instruction of the September 2014 Board remand.
The United States Court of Appeals for Veterans' Claims (Court) has held that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).  For this reason, the Board must remand this case for an addendum opinion addressing all skin disabilities present during the pendency of the claim (i.e., basal cell carcinoma, tinea versicolor, seborrheic dermatitis, non-specific dermatitis, and pruritus).  The addendum opinion should preferably be provided by the same VA physician who conducted the October 2014 VA examination, but otherwise by a clinician deemed appropriate by the AOJ.  The Board regrets the delay in final appellate adjudication of the claim that this additional remand imposes upon the Veteran, but reminds the claimant that VA is bound by the decision of the Court in the present appeal to ensure that his right to appellate due process is protected.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  The RO/AOJ should undertake the appropriate development to obtain any outstanding private and/or VA medical records pertinent to the claim on appeal. 

2.  Thereafter, all pertinent evidence in the electronic files must be made available and reviewed by the VA physician who examined the Veteran in October 2014 or, if this physician is unavailable, an appropriate clinician with sufficient expertise, who should then provide an opinion with respect to each skin disorder present during the period of the claim as to whether it is as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to the Veteran's active service, to include exposure to tactical chemical herbicides ("Agent Orange") during such service.  
Skin disorders shown in the clinical record to have been present during the pendency of this claim include, but are not limited to, the following diagnoses: basal cell carcinoma, tinea versicolor, seborrheic dermatitis, non-specific dermatitis, and pruritus.  The requested nexus opinions should address each of these diagnoses as well as any additional diagnoses demonstrated to have been present during the pendency of the claim.  

For purposes of presenting these opinions, the Veteran's exposure to Agent Orange in service is to be presumed. 

The requested opinions must include a detailed supportive rationale and explanation.  If the opining clinician is unable to provide any requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the clinician arrived at this conclusion.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the requested opinions.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and after ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claim for service connection for a chronic skin disorder other than onychomycosis, to include as due to exposure to tactical chemical herbicides, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If the maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran.  After providing him with an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

